Citation Nr: 1739832	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-28 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for hepatitis C prior to January 6, 2017, and in excess of 60 percent after January 6, 2017.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the increased rating and TDIU issues then on appeal for additional development in September 2016.  

A February 2017 rating decision granted an increased 60 percent rating for hepatitis C and assigned an effective date from January 6, 2017.  The issue on the title page as to this matter has been revised.

VA records also show the Veteran submitted a notice of disagreement from an October 2016 rating decision denying service connection claims for erectile dysfunction and hearing loss and the reopening of a previously denied service connection for tinea unguium.  As these matters have not been developed for appellate review, they are not addressed in this decision.


FINDINGS OF FACT

1.  The evidence demonstrates that prior to January 6, 2017, the Veteran's service-connected hepatitis C was manifested by no more than daily fatigue without weight loss but requiring dietary restriction.  

2.  The evidence demonstrates that from January 6, 2017, the Veteran's service-connected hepatitis C is manifested by no more than daily fatigue and nausea with incapacitating episodes having a total duration of at least six weeks, but not constant, during the past 12-month period.

3.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for hepatitis C prior to January 6, 2017, and in excess of 60 percent after January 6, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).  

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Factual Background

The Veteran's present request for an increased rating for his hepatitis C was received by VA on November 14, 2011.  In subsequent statements he reported that he had been told the disorder was chronic and could not be cured.  He stated that he was unable to work due to fatigue and stated that he had depression as a result of his hepatitis C.  He provided statements in support of his claim from family members and acquaintances, in essence, attesting to his having experienced symptoms including insomnia, loss of appetite, tremors, confusion, dizziness, and inability to work believed to be associated with his disability.  

VA examination in December 2011 included a diagnosis of hepatitis C and noted the Veteran had not been seen or treated for the disorder since 2008.  Current signs or symptoms attributable to the disease included fatigue and nausea.  No indication of the frequency and severity was provided by the examiner.  It was noted there were no signs or symptoms of cirrhosis and that abdominal ultrasound study in December 2011 was stable from previous examinations.  A recombinant immunoblot assay (RIBA) in July 2007 was noted to have been positive.  In a subsequent addendum the examiner stated that the Veteran's hepatitis C limited his ability to perform physical employment due to fatigue, but that it would have no effect on sedentary employment.  

A December 2011 statement from the Veteran's VA primary care physician noted he had a chronic medical disorder that can cause fatigue.  It was further noted that it may have a bearing on the workload he was able to sustain and that job functions involving light duty were more appropriate for his health condition.  

In his December 2011 application for a TDIU, the Veteran reported that he last worked in 1998 and that he became too disabled to work in 2003.  He reported having worked as a warehouse stocker, a cashier, and an assistant manager.  He noted he had completed two years of college and had additional training as a switchboard operator in service.  

VA mental disorders examination in January 2012 included a diagnosis of cocaine dependence in early full remission.  The examiner found the disorder was less likely than not proximately due to or the result of the service-connected disability.  Chronic sleep impairment was attributed to the disorder.  It was the examiner's opinion that based upon a review of the Veteran's treatment record and his relatively bright affect during the interview a diagnosis of depression or other psychiatric disorders cause by or a result of hepatitis C and/or military service was not warranted.  

A February 2012 rating decision denied entitlement to service connection for depression and anxiety.  The Veteran submitted a notice of disagreement, but did not perfect his appeal as to this issue.

A May 2012 VA audiology examination included a diagnosis of tinnitus.  It was noted that the disorder impacted the Veteran's ordinary conditions of daily life, including the ability to work, in that he reported being very bothered by tinnitus, especially in quiet situations.

VA examination in February 2014 included a diagnosis of hepatitis C.  It was observed that the Veteran failed to report for a hepatitis clinic appointment in April 2012.  The examiner noted that continuous medication was not required for control of his liver condition.  Current signs or symptoms attributable to the disease included daily fatigue and intermittent nausea.  It was noted there had been no incapacitating episodes due to the liver condition during the previous 12-month period.  There were no signs or symptoms of cirrhosis.  The examiner found that the disorder did not impact his ability to work noting that, although the Veteran reported his daily fatigue limited his ability to perform jobs requiring physical labor on a regular basis, he could perform more sedentary occupations.  It was further noted that he was currently working toward a degree to become a barber.  

VA treatment records show that in August 2014 the Veteran requested a statement as to the severity of his hepatitis C disability.  He stated the disorder seemed to be worsening.  He reported his weight was stable, but that he became tired if he worked more than four to eight hours.  An August 2014 medical statement from the Veteran's VA primary care physician noted he had a chronic medical disorder that may cause varying degrees of fatigue.  It was further noted that it may impact his work at times.  

In a September 2014 statement, a family nurse practitioner indicated that she anticipated initiating treatment for the Veteran's hepatitis C soon and that testing had been sent off to see if he was sensitive to the current medications.  It was also noted that he had experienced intermittent right upper quadrant pain for over a week at times and that he had nausea, gastric reflux, daily fatigue, loss of appetite at times, and long-term elevated liver enzymes.  A May 2015 report noted the Veteran's hepatitis C was untreated due to preference.  It was noted he denied having abdominal pain, nausea, vomiting, dizziness/weakness, swelling, extremity pain, numbness, or tingling, and that he reported he was working as a barber.  Records show a July 2015 fibroscan revealed stage F1 fibrosis.  An August 2015 report noted he had completed barber school and had gotten his license.  A December 2015 report noted his weight was 183.3 lbs.  Records dated in January 2016 noted he was working as a barber, but that he stated his income was limited as he was building up his client base.  Hepatitis C treatment was noted to have been started in April 2016.

A September 2016 rating decision established service connection for tinnitus.  A 10 percent rating was assigned effective from March 26, 2012. 

VA examination on January 6, 2017, included a diagnosis of hepatitis C.  The examiner observed that the Veteran had completed treatment with a serologic viral load of "not detected."  It was noted he reported he was still as tired as ever and that he could not work more than four hours.  The examiner indicated that continuous medication was not required to control his liver condition.  Current signs or symptoms attributable to the disease included daily fatigue and intermittent nausea.  It was noted there had been six weeks or more of incapacitating episodes due to the liver condition during the previous 12-month period.  There were no signs or symptoms of cirrhosis.  Other significant diagnostic test findings included fibroscan imaging with stage F1 results.  

The examiner found that the hepatitis C impacted the Veteran's ability to work due to his report of continued fatigue and some nausea with stable weight.  A note from the hepatologist was included stating that the Veteran had a sustained viral clearance after antiviral therapy.  It was further noted that there was no objective information found that would prevent the Veteran from performing work.  His fibrosis level on fibroscan imaging was F1 and he did not have hepatic complications of cirrhosis, hepatic encephalopathy, or portal hypertension.  Nor was there evidence of hepatitis C associated renal failure or other end organ damage.  It was additionally noted that quality of life measures and ability to work had been documented to improve following successful antiviral therapy and clearance of hepatitis C. 

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

VA regulations provide a 100 percent rating for hepatitis C (or non-A, non-B hepatitis) disabilities with serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

A 60 percent rating is provided with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 40 percent rating is provided with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 20 percent rating is provided with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 10 percent rating is provided with intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

Notes associated with the criteria provide: (1) that the evaluation of sequelae, such as cirrhosis or malignancy of the liver, should be under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae; and (2) that for purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic  Code 7354 (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

Based upon the evidence of record, the Board finds that prior to January 6, 2017, the Veteran's service-connected hepatitis C was manifested by no more than daily fatigue without weight loss but requiring dietary restriction.  There is no probative evidence demonstrating that during the appeal period he experienced malaise, anorexia, minor weight loss, hepatomegaly, or incapacitating episodes due to the disease having a total duration of at least four weeks during a past 12-month period.  Although lay statements provided in support of the appeal asserted, in essence, that the Veteran had near-constant debilitating symptoms due to his hepatitis C, the December 2011 and February 2014 VA examinations are found to be more persuasive as to the level of impairment manifest during this period.  The examination findings are consistent with the overall medical evidence of record.  Accordingly, a rating in excess of 20 percent prior to January 6, 2017, is not warranted.

The Board acknowledges that the Veteran and other lay persons are competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected hepatitis C has been provided by VA medical professionals who examined him.  These medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board further finds that the evidence demonstrates that from January 6, 2017, the Veteran's service-connected hepatitis C is manifested by no more than daily fatigue and nausea with incapacitating episodes having a total duration of at least six weeks, but not constant, during the past 12-month period.  The examination on that date included daily fatigue and intermittent nausea as current signs or symptoms attributable to the disease and noted there had been six weeks or more of incapacitating episodes due to the liver condition during the previous 12-month period.  It was the opinion of a VA hepatologist that the Veteran had a sustained viral clearance after antiviral therapy and that there was no objective information found that would prevent the Veteran from performing work.  His fibrosis level on fibroscan imaging was F1 and he did not have hepatic complications of cirrhosis, hepatic encephalopathy, portal hypertension, nor hepatitis C associated renal failure or other end organ damage.  As additional rationale for the opinion it was noted that quality of life measures and ability to work had been documented to improve following successful antiviral therapy and clearance of hepatitis C.  Therefore, a rating in excess of 60 percent after January 6, 2017, is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims for increased schedular ratings.

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2016).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities.  As noted above, the Veteran and lay persons providing statements in support of his claim have asserted that he has been unable to work as a result of his service-connected disabilities.  

VA records show that service connection is established for hepatitis C (60 percent) and tinnitus (10 percent) with a combined rating of 60 percent for compensation purposes.  The schedular criteria for a TDIU rating are not met.  See 38 C.F.R.  § 4.16(a).  As such, the Board must consider whether the evidence demonstrates he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities under the provisions of 38 C.F.R. § 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157 (1994) (an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors).  

Overall, the Board finds the evidence does not demonstrate that the Veteran's service-connected disabilities (hepatitis C and tinnitus) render him unable to secure and follow a substantially gainful occupation.  His impairment due to these disabilities is shown to have been adequately evaluated during the course of this appeal.  The Veteran is also shown to have completed two years of college and to have completed training sufficient to obtain a barber's license.  His skill set, work history, and education all support a finding that he can work and that finding employment in such a field/setting is obtainable.  The VA physician/examiner even indicated that his hepatitis C posed no impediment to employment, and that employment actually be beneficial.  As such, the Veteran is found to be capable of substantially gainful employment with reasonable accommodations consistent with his service-connected disabilities.  The degree of occupational impairment due to his service-connected disabilities are found to be adequately demonstrated by the evidence and schedular ratings of record.  Entitlement to a TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for hepatitis C prior to January 6, 2017, and in excess of 60 percent after January 6, 2017, is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


